        Case 7:19-cr-00522 Document 287 Filed on 07/09/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 09, 2021
                             UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
VS.                                               § CRIMINAL ACTION NO. 7:19-CR-00522-2
                                                  §
JOHN F. CUELLAR                                   §

                                             ORDER

           Came on to be considered John F. Cuellar’s “Unopposed Motion for Permission to

Travel.”1 The Court, after duly considering said motion, finds that the motion should be and is

hereby GRANTED. Accordingly, John F. Cuellar may travel to San Antonio, Texas and Austin,

Texas on July 13, 2021 and return to the Southern District of Texas no later than July 16, 2021.

Defendant must report to his pretrial services officer prior to leaving and when he returns. All

other conditions remain unchanged.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 9th day of July, 2021.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge




1
    Dkt. No. 286.


1/1
